DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 are allowed. The following is an examiner’s statement of
reasons for allowance: specific limitations or key features found in independent
claim 1 is not taught or adequately suggested in the prior art of record, namely “. . . a second screen disposed at the at least one hinge structure and located at the second side, wherein the second body is adapted to rotate relative to the first body and drive the first screen to move along the at least one sliding structure to switch to a closed state and an unfolding state, in the closed state, the first screen leans against the first body and the second screen, in the unfolding state, a lifting angle is formed between the first screen and the first body, the first screen is separated from the second screen, and the second screen is adapted to be bent relative to the first body.” 
The closest prior art (i.e., U.S. Pat. No. 10,852,775, Kim) discloses a first screen rotatably connected to the second body and movably disposed at the at least one sliding structure (Figs 1-6); at least one hinge structure disposed in the first body and connected to the at least one sliding structure (Figs 7-19), but fails to anticipate or render the above limitations obvious, when considered in view of the remaining claim language. Likewise, in Caskey 9,009,984, Fig 3, the second screen is taught, but not the sliding hinge structure. *Claims 2-14, either directly or indirectly from claim 1, and are therefore allowed for at least the same reasons.
Any comments considered necessary by applicant must be submitted no
later than the payment of the issue fee and, to avoid processing delays, should
preferably accompany the issue fee. Such submissions should be clearly labeled
“Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure: Collins 2020/0371563, Fig 1.
Any inquiry concerning this communication or earlier communications from
the examiner should be directed to RASHEN E MORRISON whose telephone
number is (571)272-8852. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video
conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview
Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications
may be obtained from Patent Center. Unpublished application information in
Patent Center is available to registered users. To file and manage patent
submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit
https://www.uspto.gov/patents/apply/patent-center for more information about
Patent Center and https://www.uspto.gov/patents/docx for information about
filing in DOCX format. For additional questions, contact the Electronic Business
Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RASHEN E MORRISON/				/Anthony Q Edwards/Examiner, Art Unit 2841                                     Primary Examiner, Art Unit 2841
                                                                                                                        September 9, 2022